

Exhibit 10.1


Fiscal 2016 Executive Incentive Plan. On May 12, 2016, the Compensation
Committee of the Board of Directors of American Superconductor Corporation (the
“Committee”) and the Board of Directors of American Superconductor Corporation
(the “Company”) approved an executive incentive plan for the Company’s fiscal
year ending March 31, 2017 (“fiscal 2016”). Participants in the plan include the
Company’s chief executive officer and all other executive officers. Pursuant to
the plan, the Committee designated for each executive officer a target cash
incentive amount, expressed as a percentage of the officer’s base salary. The
Committee is responsible for determining the payout under the plan to each
executive officer except the chief executive officer. The Board of Directors of
the Company determines the payout under the plan for the chief executive
officer, taking into account the recommendation of the Committee.


The amount of the incentive award actually paid to each executive officer may be
less than or greater than the executive’s target cash incentive, with the amount
capped at 200% of the target incentive. For each executive officer, individual
incentive awards will be determined following the end of fiscal 2016 based on
the following factors and their corresponding weightings:


 
•
 
the Company’s non-GAAP net loss defined as net loss before stock-based
compensation expense, amortization of acquisition-related intangibles,
restructuring and impairment charges, consumption of zero cost-basis inventory,
changes in fair value of derivatives and warrants, non-cash interest expense,
and other non-cash or unusual charges, net of any tax effects related to these
items, for fiscal 2016 as compared to the established target – 40%


 
•
 
the executive’s achievement of other financial objectives relating to ending
cash balance, revenues, operating expenses and orders during fiscal 2016 as
compared to the established target – 40%


 
•
 
the executive’s individual and overall contribution during fiscal 2016 towards
the achievement of the Company’s financial and non-financial objectives
(subjective performance measure) – 20%



The following table sets forth each executive officer’s target cash incentive
for fiscal 2016:
 
 
 
 
 
 
 
 
 
 
 
Executive Officer
 
Title
 
Target Incentive as % of
Base Salary
 
 
Target Incentive
 
 
 
 
 
Daniel P. McGahn
 
President and Chief Executive Officer
 
 
100%
 
 
$
500,000
 
 
 
 
 
David A. Henry
 
Executive Vice President, Chief Financial Officer and Treasurer
 
 
60%
 
 
$
187,200
 
 
 
 
 
James F. Maguire
 
Executive Vice President, Operations
 
 
75%
 
 
$
221,250
 



 




